Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 16-20 are currently pending and have been examined.

Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 09/28/2022.
   Status of the claims:
Claims 1-2, 6, 14, 18, 20 have been amended.
The amendment overcomes the prior art rejections of claims 1-4, 7-9, 11, 13-14, 16, 18, and 20 under 35 U.S.C 102 and claims 5-6, 10, 12, 15, 17, and 19 under 35 U.S.C 103. However, upon further consideration, a new ground(s) of rejection is made in view of Steinberg et al. (US10191156 B2) in view of Bartlett et al. (US 10527726 B2) necessitated by the claim amendment.

                     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3, 5, 7-9, 10-14, 16-17,  19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinberg et al. (US 10191156 B2).
Regarding claim 1, Steinberg teaches an adaptive light detection and ranging (LIDAR) system, comprising:
 a controller (Fig 27, processor 2702, col 98: lines 46-56. See also, col 17: lines 54-62 and Fig. 3C, col 27: lines 4-12); 
lidar control software in communication with the controller (col 98: lines 46-56 and col 17: lines 17-29); 
a focusing control subsystem configured to control focusing and detection of a laser beam (Fig. 27, col 99: lines 4-26 and col 105: lines 41-54); and 
an emitter/detector subsystem (Fig. 27, deflector 2704, col 99: line 65 to col 100: lines 7. See also, Fig. 3C, col 26: lines 47-60) including a micromirror assembly including a plurality of micromirrors (Fig. 27, deflector 2704, col 99: line 65 to col 100: lines 7. See also, Fig. 3C, col 26: lines 47-60), the emitter/detector subsystem being responsive to commands from the focusing control subsystem to generate at least one laser beam which is used to implement a plurality of different scanning modes for imaging a scene (Col 107: lines 11-33 and col 108: lines 7-10. See also, Fig. 3C, Col 26: line 65 to col 27: line 12); 
the micromirror assembly configured to perform both transmitting of the laser beam toward the scene and reception of reflected light back from one or more objects in the scene during the different scanning modes using first and second different subpluralities of the micromirrors (Fig. 27, deflector 2704, col 99: line 65 to col 100: lines 7 and Col 107: lines 11- 33. See also, Fig. 3C, col 26: lines 47-60 and line 65 to col 27: line 4); 
the micromirror assembly further configured to form two independent transmitting channels to propagate at least a pair of optical signals into the scene using select ones of the first subplurality of micromirrors (Col 107: lines 11-27. See also, Fig. 3C), and two independent receiving channels using select ones of the second subplurality of micromirrors to receive at least a pair of reflected optical signals back from the scene (Col 107: lines 11-27. See also, Fig. 3C, col 26: lines 56-60); [[and]] 
wherein the plurality of different scanning modes includes at least two different scanning modes executed simultaneously by the emitter/detector subsystem using the two independent transmitting channels and the two independent receiving channels (Col 107: lines 11-27. See also, Fig. 3C, col 26: lines 38-46); and 
wherein only the reflected light reflected back from the scene is used in implementing the two independent receiving channels (Col 107: lines 11-27. See also, Fig. 3C, col 26: lines 38-46 and lines 56-60).
Regarding claim 3, Steinberg teaches the system of claim 1, wherein the emitter/detector subsystem is controlled by the lidar control software to implement a tracking mode wherein a portion of the at least one beam is continuously focused on an object in the scene (Col 108: lines 7-10 and col 134: lines 31-34. See also, col 41: lines 34-39).
Regarding claim 5, Steinberg teaches the system of claim 1, wherein the emitter/detector subsystem is controlled by the lidar control software to implement a tracking mode by using a dithering operation wherein a portion of the at least one beam is dithered around a specific object in the scene (Col 134: lines 31-48. See also, Col 41: lines 34-39).
Regarding claim 7, Steinberg teaches the system of 1, wherein the emitter/detector subsystem includes: a detector for receiving optical signals reflected from objects in the scene (Fig. 3C, sensor 116. See also, fig. 27, detectors 2716,2718, 2720); and a laser for generating the at least one laser beam (Fig. 3C, projector 112. See also, Fig. 27).
Regarding claim 8, Steinberg teaches the system of claim 7, wherein the micromirror assembly comprises a digital micromirror assembly (Fig. 27, deflector 2704, col 99: line 65 to col 100: lines 7. See also, Fig. 3C, col 26: lines 47-60).
Regarding claim 9, Steinberg teaches the system of claim 8, wherein the plurality of micromirrors are grouped into at least one emitter array and at least one detector array (Fig. 27, deflector 2704, col 99: line 65 to col 100: lines 7 and col 107: lines 11-33. See also, Fig. 3C, col 26: lines 47-60).
Regarding claim 10, Steinberg teaches the system of claim 1, further comprising a scanning compensation subsystem for generating compensation information to account for at least one of elevation changes, roll, pitch or yaw of a vehicle carrying the system, which said scanning compensation subsystem is used by the emitter/detector subsystem in scanning the scene (Col 134: Lines 22-27. See also, fig. 3C col 26: Lines 47-52).
Regarding claim 11, Steinberg teaches the system of claim 1, wherein the focusing control subsystem comprises: 
an independent high speed emitter focusing subsystem for generating signals used in controlling a direction of scanning of the laser beam (col 26: lines 30-36, lines 47-54 and col 27: lines 13-15. See also, col 107: lines 11-33); and 
an independent high speed detector focusing control subsystem for generating signals used in controlling a viewing direction for reflected optical signals from one or more objects in the scene (col 26: lines 38-46, lines 56-60 and col 27: lines 15-17. See also, See also, col 107: lines 11-33).
Regarding claim 12, Steinberg teaches the system of claim 1, wherein the controller is configured to receive real time weather information from a remote weather source for use with the lidar control software (Col 37: lines 38-43 and col 115: lines 53-55).
Regarding claim 13, Steinberg teaches the system of claim 1, wherein the emitter/detector subsystem includes a defocus control subsystem responsive to the controller for defocusing the laser beam to increase an area of the scene being imaged by the laser beam (Col 140: lines 47-65).
Regarding claim 14, Steinberg teaches an adaptive light detection and ranging (LIDAR) system, comprising: 
an electronic controller (Fig 27, processor 2702, col 98: lines 46-56. See also, col 17: lines 54-62 and Fig. 3C, col 27: lines 4-12); 
a memory (col 17: lines 29-39); 
lidar control software contained in the memory and in communication with the controller (col 17: lines 29-39); 
a focusing control subsystem in communication with the electronic controller and configured to control focusing and detection of a laser beam (Fig. 27, col 99: lines 4-26 and col 105: lines 41-54); and 
an emitter/detector subsystem (Fig. 27, deflector 2704, col 99: line 65 to col 100: lines 7. See also, Fig. 3C, col 26: lines 47-60) in communication with the electronic controller and responsive to commands from the focusing control subsystem to generate at least one laser beam from at least one laser, which is used to implement a plurality of different scanning modes for imaging a scene (Col 107: line 11 to 33 and col 108: lines 7-10. See also, Fig. 3C, Col 26: line 65 to col 27: line 12); and 
the emitter/detector subsystem including a digital micromirror assembly having a plurality of independently, digitally controllable micromirrors for controlling pointing of the at least one laser beam as the at least one laser beam is emitted toward the scene, to use a first subplurality of the micromirrors to illuminate two different subregions of the scene simultaneously Fig. 27, deflector 2704, col 99: line 65 to col 100: lines 7 and Col 107: lines 11 -27. See also, Fig. 3C, col 26: lines 47-60 and line 65 to col 27: line 4), and 
to use a second subplurality of the micromirrors to receive reflected optical signals from the two different subregions of the scene simultaneously to implement the plurality of different scanning modes (Col 107: lines 11-27. See also, Fig. 3C, col 26: lines 56-60); and 
wherein only the reflected light back from the two different subregions of the scene is used in imaging the scene (Col 107: lines 11-27. See also, Fig. 3C, col 26: lines 38-46 and lines 56-60).
Regarding claim 16, Steinberg teaches the system of claim 14, wherein the focusing control subsystem includes: 
a high speed emitter focusing control subsystem for controlling pointing of the laser beam from the at least one lase (col 26: lines 30-36, lines 47-54 and col 27: lines 13-15. See also, col 107: lines 11-33); and 
a high speed detector focusing control subsystem for controlling a direction of view when receiving optical signals reflected from one or more objects in the scene (col 26: lines 38-46, lines 56-60 and col 27: lines 15-17. See also, See also, col 107: lines 11-33).
Regarding claim 17, Steinberg teaches the system of claim 14, further comprising a scanning compensation subsystem to account for at least one of vehicle roll, pitch, elevation change, and yaw, the scanning compensation subsystem used by the focusing control subsystem to modify the commands being applied to the emitter/detector subsystem to account for changes in orientation of a vehicle on which the system is employed (Col 134: Lines 22-27. See also, fig. 3C col 26: Lines 47-52).
Regarding claim 19, Steinberg teaches the system of claim 14, wherein the electronic controller is configured to receive real time weather information and use the received real time weather information in controlling the laser beam emitted from the emitter/detector subsystem (Col 37: lines 38-43 and col 115: lines 53-55).
Regarding claim 20, Steinberg teaches an adaptive light detection and ranging (LIDAR) method comprising: 
using a focusing control subsystem configured to control focusing and detection of a laser beam (Fig. 27, col 99: lines 4-26 and col 105: lines 41-54); and 
using an emitter/detector subsystem (Fig. 27, deflector 2704, col 99: line 65 to col 100: lines 7. See also, Fig. 3C, col 26: lines 47-60) having a digital micromirror assembly (Fig. 27, deflector 2704, col 99: line 65 to col 100: line 7. See also, Fig. 3C, col 26: lines 47-60) responsive to commands from the focusing control subsystem to generate at least one laser beam and to use a first subplurality of micromirror elements to scan the at least one laser beam toward a scene to illuminate the scene (Col 107: line 11 to 33 and col 108: lines 7-10. See also, Fig. 3C, Col 26: line 65 to col 27: line 12); 
using the digital micromirror assembly of the emitter/detector subsystem to also simultaneously receive optical signals reflected from the scene in response to the scanning of the at least one laser beam by using a second subplurality of the micromirror elements, different from the first subplurality of micromirror elements, to receive the reflected optical signals from the scene (Fig. 27, deflector 2704, col 99: line 65 to col 100: lines 7 and Col 107: line 11 to 33. See also, Fig. 3C, col 26: lines 47-60 and line 65 to col 27: line 4); and 
where the first subplurality of micromirror elements is further configured to form two independent transmitting channels, and the second subplurality of elements is further configured to form two independent receiving channels (Col 107: lines 11-27. See also, Fig. 3C, col 26: lines 30-46), the two independent receiving channels and the two independent transmitting channels further configured to operate simultaneously (Col 107: lines 11-27. See also, Fig. 3C, col 26: lines 38-46), and 
wherein the two independent receivinq channels require use of only the reflected optical signals reflected back from the scene (Col 107: lines 11-27. See also, Fig. 3C, col 26: lines 38-46 and lines 56-60).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. (US 10191156 B2) in view of Bartlett et al. (US 10527726 B2).
Regarding claim 2, Steinberg fails to explicitly teach the system of claim 1, wherein the emitter/detector subsystem is controlled by the lidar control software to implement the at least two different scanning modes, and wherein the two different scanning modes include a low resolution scanning mode in addition to a high resolution scanning mode, and 
wherein [[a]] the second independent channel in accordance with the high resolution scanning mode, while [[a]] the first independent channel 
However, Bartlett discloses: "Further, the embodiments can create multiple beam patterns in the far field image plane with a single illumination source by adaptively modifying the diffraction patterns displayed using the DMD." (Col 14: lines 4-7), and "By changing the diffraction patterns displayed using the DMD, the sample density adjusts to get more information in areas where objects are detected in proximity to other objects, or for other reasons." (Col 14: lines 43-46), and "The first scan pattern shown as "1" in 1709 is of coarse resolution, while the second scan pattern "2" provides a finer resolution scan in an area of interest. Note that the two scan patterns labeled 1 and 2 in the scan beam 1709 are produced simultaneously." (Col 14: line 67 and col 15: lines 1-4) as shown in Fig. 17.
It would have been obvious to combine Steinberg’s Lidar system with Bartlett it does no more than predictable results of improving the performance of the system and also more accurately tracking/monitoring multiple objects which is also important for safety (preventing accident).
Regarding claim 4, Steinberg fails to explicitly teach the system of claim 3, wherein the emitter/detector subsystem includes a micromirror assembly which is controlled to simultaneously use portions of the laser beam to implement the tracking mode and a low resolution scanning mode, thus simultaneously focusing on different areas of the scene.
However, Bartlett discloses: "Further, the embodiments can create multiple beam patterns in the far field image plane with a single illumination source by adaptively modifying the diffraction patterns displayed using the DMD." (Col 14: lines 4-7), and "By changing the diffraction patterns displayed using the DMD, the sample density adjusts to get more information in areas where objects are detected in proximity to other objects, or for other reasons." (Col 14: lines 43-46), and "The first scan pattern shown as "1" in 1709 is of coarse resolution, while the second scan pattern "2" provides a finer resolution scan in an area of interest. Note that the two scan patterns labeled 1 and 2 in the scan beam 1709 are produced simultaneously." (Col 14: line 67 and col 15: lines 1-4) as shown in Fig. 17.
It would have been obvious to combine Steinberg’s Lidar system with Bartlett it does no more than predictable results of improving the performance of the system and also more accurately tracking/monitoring multiple objects which is also important for safety (preventing accident).
Regarding claim 6, Steinberg fails to explicitly teach the system of claim 5, wherein the to simultaneously focus 
However, Bartlett discloses: "The first scan pattern shown as "1" in 1709 is of coarse resolution, while the second scan pattern "2" provides a finer resolution scan in an area of interest. Note that the two scan patterns labeled 1 and 2 in the scan beam 1709 are produced simultaneously." (14:67 and 15:1-4) as shown in Fig. 17.
It would have been obvious to combine Steinberg’s Lidar system with Bartlett it does no more than predictable results of improving the performance of the system and also more accurately tracking/monitoring multiple objects which is also important for safety (preventing accident).
Regarding claim 18, Steinberg fails teach the system of claim 14, wherein the lidar control software includes modules for implementing the plurality of different scanning modes, and wherein the plurality of different scanning modes includes two or more of:
 a low resolution scanning mode of the scene; 
a high resolution scanning mode focused on a subregion of the scene; and 
a tracking mode which dithers an optical signal around a selected object within the scene.
However, Bartlett discloses: "Further, the embodiments can create multiple beam patterns in the far field image plane with a single illumination source by adaptively modifying the diffraction patterns displayed using the DMD." (Col 14: lines 4-7), and "By changing the diffraction patterns displayed using the DMD, the sample density adjusts to get more information in areas where objects are detected in proximity to other objects, or for other reasons." (Col 14: lines 43-46), and "The first scan pattern shown as "1" in 1709 is of coarse resolution, while the second scan pattern "2" provides a finer resolution scan in an area of interest. Note that the two scan patterns labeled 1 and 2 in the scan beam 1709 are produced simultaneously." (Col 14: line 67 and col 15: lines 1-4) as shown in Fig. 17.
It would have been obvious to combine Steinberg’s Lidar system with Bartlett it does no more than predictable results of improving the performance of the system and also more accurately tracking/monitoring multiple objects which is also important for safety (preventing accident).

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645